Title: General Court to John Adams and Robert Treat Paine, 3 January 1777
From: Massachusetts General Court
To: Adams, John,Paine, Robert Treat


     
      
       3 January 1777
      
     
     The Committee of both Houses appointed to consider a Letter from General Washington to the President of the Council dated Decr: 18th: beg leave to report that we think it expedient that the honorable John Adams, and Robt. Treat Paine Esqrs: two of the Delegates to the Continental Congress now in this State be desired to attend this Court, that from them we may learn the general State of Continental Affairs, and that some Person be dispatched immediately to desire Mr. Paine to attend this Court for the purpose abovemention’d as soon as may be.
     
      The said Committee beg leave to sit again
      John Winthrop per order
     
     
     In Council Jany 2d: 1777.
     Read, and Accepted.
     Sent down for Concurrence
     
      John Avery Dpy. Secy.
     
     
     In the House of Representatives Jany 2d: 1777.
     Read, and Concurred
     
      J Warren Speaker
     
     
     A true Copy
     
      Attest Jno: Avery Dpy. Secy.
     
    